Citation Nr: 1533229	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

1.  Entitlement to restoration of a 20 percent disability rating for right knee chondromalacia patella.   

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from May 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of December 2009, January 2012, and November 2012.  In May 2015, via videoconference, the Veteran presented sworn testimony in support of his appeal before the undersigned Veterans Law Judge.

The Veteran's notice of disagreement in 2010 was specifically for the denial of service connection for hypertension in the December 2009 rating decision.  That decision also granted secondary service connection for right hip and left knee conditions, with a 10 percent rating for each.  In May and August 2012 statements, the Veteran mentioned the "worsening" of his left knee and right hip conditions, but it does not appear the RO ever considered these claims for increased ratings.  Therefore, they are REFERRED for consideration. 

The issues of entitlement to service connection for hypertension and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Improvement in the Veteran's right knee disability has not been shown.  


CONCLUSION OF LAW

The reduction in the Veteran's disability rating assigned to chondromalacia patella from 20 percent to 10 percent was not legally proper; the 20 percent rating is therefore restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes5257, 5261 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During the May 2015 hearing on appeal, the Veteran was given the opportunity to express his contentions, and the reasons for the denial of his claims were explained to him.  Additional sources of evidence to support the claims were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010). 

The Veteran asserts the 20 percent disability rating assigned to his service-connected right knee disability was improperly reduced.  He specifically contests the RO's finding that the knee had improved so as to support a lower disability rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a Veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 3.105(e), a reduction in an evaluation of a service-connected disability only requires special adjudication if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made." Thus, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction. See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of [38 U.S.C.A.] and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91. 

Procedurally, governing regulation requires that when the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result is a reduction of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address or record of the contemplated action and furnished detailed reasons therefor, and will be given sixty days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a sixty day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e). 

Substantively, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10; Brown v. Brown , 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. 

Governing regulation found at 38 C.F.R. § 3.344 provides procedural and substantive protections in cases of proposed rating reductions which have been in effect at the same level for five years or more and are not deemed likely to improve, such as the disability at issue here.  When an examination in such a case indicates improvement, rating agencies must handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  For example, ratings for diseases which become comparatively symptom free after prolonged rest, such as residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  38 C.F.R. § 3.344.  

The Court of Veterans Appeals (Court) has held that error in a decision which reduces a disability rating is void ab initio and that to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet.App. 277 (1992).

Historically, service connection for right patellar tendonitis was granted upon the Veteran's discharge from service.  According to the RO's decision at that time, a 10 percent disability rating was assigned based upon relative stability of the knee, fair range of motion, and no signs of swelling or redness.  Effective in January 1995, the RO increased the disability rating to 20 percent, based upon loss of active extension of the knee along with tenderness.  

In April 2012, the RO notified the Veteran that they proposed to reduce the rating assigned to his knee from 20 percent to 10 percent, based upon medical evidence of improvement, to include medical findings of normal range of motion, no instability, full strength, no swelling, etc.  In particular, they relied upon a March 2011 X-ray showing no degenerative joint disease.  The only symptom identified upon examination was that of subjective pain.  A rating decision supporting the proposal was prepared in March 2012.  Effective in March 2013, the reduction was implemented, which resulted in a reduction in the amount of his monthly compensation payment.  See Tatum v. Shinseki, 24 Vet. App. 139, 142-44 (2010).  The Veteran has disagreed with and perfected an appeal as to this rating reduction.

Review of the actions taken by the RO in this case shows that the procedural requirements for a reduction were followed.  The RO prepared a proposal to reduce the disability rating from 20 percent to 10 percent, providing the Veteran with notice of this proposal in April 2012.  He was also informed that he had sixty days to present additional evidence, to include his own medical evidence, if he wished to challenge the reduction.  The RO then implemented the reduction effective in March 2013.  Thus, the Board determines that the RO followed all proper procedures in reducing the Veteran's rating to 10 percent, to include providing notice and an opportunity to submit evidence, and waiting the required periods of time prior to implementing the reduction.

Based upon this chain of events, the Board finds that the RO fully complied with the procedural requirements for effectuating a reduction in compensation based upon a reduced disability rating, set forth in 38 C.F.R. § 3.105(e).  Thus, the Veteran's due process rights in this matter were protected and the rating was reduced properly according to law.

Substantively, however, the Board is not satisfied that the reduction was appropriate.  One of the arguments made by the Veteran during his hearing was that the VA examination upon which the reduction was based was accomplished shortly after he had had a steroid injection in the knee, so that his function was temporarily improved due to the shot, rather than to any physical improvement.  Review of his VA treatment reports reflects that he had undergone such an injection in November 2011.  He then had the VA examination for purposes of compensation in January 2012.  During the examination, he reported to the examiner that the injection had "helped somewhat," although his pain was getting worse.  Upon careful consideration, the Board holds that the RO did not give enough consideration to this aspect of the Veteran's situation.  In this case, we view the steroid injection as analogous to the situation outlined in 38 C.F.R. § 3.344, where raters are instructed to avoid reducing a long-standing rating based upon a reduction of symptoms following bedrest.  

Review of the Veteran's VA medical records and private medical records during the time period under review reflects that in addition to receiving injections in the knee, the Veteran had regular physical therapy sessions, and was taking Tramadol and Ibuprofen for knee pain.  He used a cane to walk, and a knee brace.  Although he was advised upon multiple occasions that he should wean himself off the knee brace, he apparently has not done so.  Additionally, records throughout the time frame at issue reflect the Veteran had an antalgic gait and muscle atrophy in his right leg.  Neither the antalgic gait nor the muscle atrophy was noted during the January 2012 VA examination, nor were they discussed on the proposed rating decision or the rating decision which implemented the reduction.

Another point which is apparent upon close review is that the RO placed too much reliance upon a single 2011 X-ray showing no arthritis or degenerative joint disease.  The Veteran's VA medical records show he has carried a diagnosis of osteoarthritis in his right knee since he re-entered the VA system in 2009.  The fact that his problem list, which was available to the adjudicators, has contained this diagnosis since 2009, should have prompted further review of his medical records, i.e., "the entire recorded history of the condition," in the terms of 38 C.F.R. § 3.344.  Although this information was not available to the RO at the time of the reduction, a May 2013 X-ray study, two months after the reduction was implemented, was interpreted as showing mild degenerative changes in the medial compartment of the right knee.  With the benefit of hindsight and a complete record at this point, the Board can therefore conclude authoritatively that the Veteran's right chondromalacia patella was not in fact improving, but was worsening to the point where arthritis was settling in during the time period when the RO was reducing his disability rating.  

In summary, the Board holds that the RO did not adequately ascertain that permanent improvement in the Veteran's right knee impairment had occurred prior to reducing the disability rating assigned.  The 20 percent disability rating assigned to the Veteran's right knee impairment must therefore be restored.  We observe as well, that after restoration, the 20 percent rating will have been in effect for twenty years.  A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  


ORDER

The previous 20 percent disability rating for right knee chondromalacia is restored.


	(CONTINUED ON NEXT PAGE)


REMAND

Hypertension

The Veteran contends that he initially developed hypertension during service.  He alternatively contends that his current hypertension was proximately caused by or aggravated by the medications he has taken over the years for his knee pain. 

To resolve the question of whether the Veteran's hypertension may be related to his service-connected knee disability, the RO obtained a VA medical examination with a medical opinion in June 2011.  Unfortunately, the examiner's opinion was too narrow to support a decision at this time.  The examiner noted that the Veteran takes Naprosyn for joint pain and then rendered the opinion that Naprosyn does not cause hypertension.  However, review of the Veteran's medical records shows that over the years, the Veteran has also taken Tramadol, Ibuprofen, and Tylenol to control his joint pain.  Thus, additional medical opinion is required.  

Because this question involves at least several prescription medications, the Veteran's complete VA pharmacy records should be obtained for review.  The Veteran is encouraged to submit any non-VA pharmacy or medical records reflecting the prescription of additional pain medications, as well.

Low back

In January 2012, the RO denied service connection for a low back disability.  The Veteran disagreed with this decision in May 2012 and again in August 2012.  This May 2012 statement constitutes a notice of disagreement with the January 2012 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  Following review of the Veteran's electronic claims files; it does not appear that the RO has yet issued a statement of the case however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should complete VA pharmacy/prescription records for the Veteran from 1988 to the present, for inclusion in the claims file.

2.  After obtaining the records requested above, the Veteran's claims file should be provided to a VA medical specialist with appropriate expertise for review and opinion.  The reviewer is requested to identify all pain medications taken by the Veteran for control of his knee pain and then opine whether each medication individually, or all medications together, or in combination, were more, less, or equally likely to have caused or contributed to his currently-shown hypertension.  All pertinent factors, such as the length of time for which each medication was taken and the dosage taken should be discussed in the written opinion.  The complete rationale for all opinions expressed should be fully-explained.  

IF the reviewer deems that a clinical examination or additional tests or studies would be helpful, then such examination, tests, or studies should be arranged.

3.  After the development requested above has been completed, the RO should again review the record concerning service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for a low back disability.  Advise him that he has 60 days to submit an appeal.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


